Citation Nr: 1011929	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO denied 
entitlement to service connection for PTSD.  

The Veteran requested a hearing before a Decision Review 
Officer at the RO.  A hearing was set for May 22, 1007, but 
the Veteran asked that it be postponed because he was 
awaiting surgical treatment.  A new hearing was scheduled for 
June 13, 2007 for which the Veteran received notice by letter 
dated in May 2007.  He failed to appear for that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran maintains that he received mental health 
treatment through VA beginning in 1971 or 1972 and lasting 
throughout the 1980's.  The September 2005 rating decision at 
issue in this case reflects that the evidence consists of 
treatment reports from the VA Puget Sound Health Care System 
dated from January 1, 1968 through September 24, 2005.  The 
record contains scant information from the VA Puget Sound 
Heath Care System.  Indeed, it consists of one record dated 
in December 1984.  

The RO should make another attempt to locate VA medical 
records dated from January 1968 to the present in order to 
ensure that VA's duty to assist the Veteran is accomplished 
and because such records, if they exist, are in the 
constructive possession of VA adjudicators to include the 
Board.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  The RO should make an explicit 
finding regarding the lack of VA treatment records if no 
further VA treatment records are located.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA 
Puget Sound Health Care System treatment 
records dated from January 1968 to the 
present.  If no further VA treatment 
records are located, the RO/AMC should 
state so explicitly in the record.  By 
written documentation, the RO/AMC should 
also inform the Veteran of such and afford 
him the opportunity to submit those 
reports.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


